Case: 21-60926     Document: 00516542325         Page: 1     Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 21-60926
                                Summary Calendar                             FILED
                                                                    November 11, 2022
                                                                        Lyle W. Cayce
   Angel Gabriel Reyes,                                                      Clerk

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A087 895 515


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Angel Gabriel Reyes, a native and citizen of Honduras, petitions us for
   review of a decision of the Board of Immigration Appeals upholding the
   Immigration Judge’s denial of his withholding of removal claims.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60926     Document: 00516542325           Page: 2   Date Filed: 11/11/2022




                                    No. 21-60926


          On petition for review of a Board decision, this court reviews factual
   findings for substantial evidence and questions of law de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence
   standard applies to review of decisions denying withholding of removal.
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This standard requires
   that the Board’s conclusion be based on the evidence presented and that its
   decision be substantially reasonable. Id. Under this standard, reversal is
   improper unless the evidence compels a contrary conclusion. Carbajal-
   Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996). When the Board adopts
   the Immigration Judge’s decision without assigning reasons, as it did here,
   this court reviews the Immigration Judge’s decision. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007).
          We are not compelled to find that Reyes should have been found
   credible.   The Immigration Judge’s finding that the initial application
   contained essentially a different claim than the supplemental application is
   supported by the record. See Morales v. Sessions, 860 F.3d 812, 817 (5th Cir.
   2017). The credibility finding is dispositive of the claim so analysis of the
   findings on corroborative evidence is unnecessary. INS v. Bagamasbad, 429
   U.S. 24, 25-26 (1976).
          DENIED.




                                         2